ALLOWABILITY NOTICE

Claims 1, 3, 7 – 13, and 15 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of Claim 14 has been incorporated into independent Claim 1.  As indicated in the prior Office action of November 17, 2020, the prior art does not teach or suggest the instantly claimed polyol composition comprising all of the instantly claimed ingredients in the instantly claimed amounts and specifically the instantly claimed monofunctional polyether.  US 2013/0085200 to Aou et al. represents the closest prior art.  This reference discloses a polyol composition comprising polyols corresponding to the instantly claimed first, second, and third polyether polyols and a surfactant in Example 6.  However, a monofunctional polyether having the claimed hydroxyl value is not included in an amount of 2 to 25 weight percent of the polyol composition of Example 6.  The remaining art of record also provides no teaching or suggestion which would lead a person of ordinary skill to incorporate the particularly claimed monofunctional polyether in the claimed amount in the polyol composition of Example 6 of Aou et al.  As Claims 3 and 7 – 13 all ultimately depend from Claim 1, they also contain the allowable subject matter of Claim 1 and are therefore in condition for allowance.
Claim 15 has been rewritten in independent form.  As indicated in the prior Office action of November 17, 2020, the prior art does not teach or suggest the instantly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/Primary Examiner, Art Unit 1768